Citation Nr: 1700390	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for left knee stability.

3. Entitlement to a rating in excess of 10 percent for a left knee joint sprain.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2005.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of the hearing is associated with the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2. On May 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to a rating higher than 10 percent for left knee instability.

3. On May 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to a rating higher than 10 percent for a left knee joint sprain.

4.  The Veteran's service-connected PTSD renders him under to follow or secure substantial gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, for PTSD are approximated for the appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a rating higher than 10 percent for left knee instability have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).

3. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a rating higher than 10 percent for a left knee joint sprain have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).

4.  The criteria for the assignment of a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed 

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to entitlement to ratings higher than 10 percent for left knee instability and joint sprain in a May 2015 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time for these issues.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.
PTSD

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent.  For the following reasons, the Board finds an increase to 70 percent warranted.
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
The Veteran is currently in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.
Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.
An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
A review of the evidence reveals the following:
In November 2009, the Veteran called the VA's National Suicide Prevention Hotline because he was experiencing extreme flashbacks and nightmares.  The Veteran did not want to seek treatment at the VA Medical Center because he did not want to be placed on medications. 
In April 2010, the Veteran underwent a phone interview with a psychologist in which he explained he was currently working fulltime in the coalmines but stated that his work duties suffered due to his flashbacks and PTSD symptoms.  Throughout the conversation, the Veteran was reticent to discuss his symptoms or the experiences that contributed to his PTSD.  While discussing the Veteran's stressors, the Veteran and the examiner lost telephone contact, and the examiner, despite repeated attempts that day and over the next several weeks, was unable to contact the Veteran again.  The examiner determined the Veteran displayed extreme avoidance and reticence to discuss his symptoms and purposefully avoided the examiner's phone calls.
The Veteran first underwent a Compensation and Pension (C&P) examination for PTSD in September 2010 in which the examiner determined the Veteran suffered from PTSD.
The Veteran reported suffering from intrusive thoughts and flashbacks two to three times a day and nightmares approximately three times a week.  The nightmares were so bad that the Veteran would wake up swearing, shaking, and believing he was back in Iraq.  During one nightmare, he grabbed his wife, held her elbow, and tried to grab a knife from his knee.  The Veteran was only able to sleep about four hours a night.
Socially, the Veteran was anxious and nervous around people and became easily paranoid.  The Veteran had been married twice and had two children.  On a day-to-day basis, the Veteran spent time with his children and at his cabin.  The Veteran attended church but had been unable to fish or hunt for the previous two years.
Mentally, the Veteran felt depressed but denied any suicidal thoughts.  The Veteran's demeanor was calm, and he was casually dressed.  His eye contact was appropriate, as were his speech and language.  His thought process was coherent and logical without homicidal or suicidal thoughts, and he did not experience visual or audial hallucinations, obsessions, or compulsions.  The Veteran was oriented to time, place, and person, and his recent and remote memory were intact.  Lastly, the Veteran's insight and judgment was intact. 
Occupationally, the Veteran had been working in the coalmines for the last six years.
Throughout the summer and fall of 2013, the Veteran sought mental health treatment for addiction.
In January 2015, the Veteran underwent a mental health appointment at the VA Medical Center in which the Veteran complained of recent anxiety, hypervigilance, nightmares two or three times a week, and feeling "down" at times.  The provider determined the Veteran exhibited appropriate dressing and grooming hygiene, as well as eye contact.  The Veteran exhibited no psychomotor abnormality.  His manner was appropriate and pleasant; his mood was OK, and his affect was euthymic.  The Veteran's speech was appropriate, and his thoughts were goal-directed with intact associations.  There was no evidence of hallucinations or delusions.  His attention, concentration, and impulse control, as well as cognition, language, and fund of knowledge, were intact.  The Veteran denied any suicidal ideation.
That same month, the Veteran sought additional counseling to strategize about overcoming or coping with his extreme anxiety, poor sleep, flashbacks, and hypervigilancy.
In February 2015, the Veteran underwent a second C&P examination in which the examiner determined the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.
Socially, the Veteran was divorced, and he enjoyed hunting and fishing.
Occupationally, the Veteran was not employed and had not been so for the previous year.  The Veteran reported experiencing sleeping problems at night and then struggling to go to work during the day.  The Veteran supported himself solely through his VA disability benefits.
Mentally, the Veteran received mental health treatment at the VA.  He received medication for his mood, but was unable to take it due to the side effects. 
Upon examination, the examiner determined the Veteran suffered from anxiety, chronic sleep impairment, disturbances of motivation and mood, and dislike of crowds. The examiner observed that the Veteran was well-oriented, interactive, and enjoyed a euthymic mood and broad affect.  The Veteran did not suffer from suicidal or homicidal ideation or audio or visual hallucinations.  His memory, insight, and judgment were appropriate for his age.
In total, the examiner determined the Veteran suffered from moderate PTSD symptoms.
In August 2016, the Veteran testified about his PTSD symptoms before the undersigned VLJ, explaining that he struggled the most with anxiety and nervousness, as well as anxiety and panic attacks, approximately once or twice a week.  Appearing in public, in restaurants, around large groups of people, and certain loud noises, most precipitated his anxiety.  When the Veteran went to Wal-Mart, he only went in the middle of the night.
When the Veteran was in public, he spent all of his time scanning the people for weapons, quick movements, exits, vehicles, and groups of young children.  Because of this, whenever the Veteran left the house he was unable to focus and experienced too much peripheral vision.
Moreover, the Veteran suffered from temper problems that he could not control.  The Veteran was unable to attend his children's sporting events due to his temper and public anxiety.
Occupationally, the Veteran last worked in the coal mines in 2008 and before that as an electrician.  The Veteran terminated his employment at the coal mines due to his lack of sleep, the loud noises, an inability to concentrate while at work, and the confined space.
Medically, the Veteran asked to be taken off of his PTSD medication because there was too much interference between the medications he took for sleep and for PTSD which, in turn, interfered with his parenting duties as a single father.
In August 2016, the Veteran underwent a psychiatric examination in which the examiner determined the Veteran's symptoms caused him to suffer from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.
Occupationally, the Veteran explained he had been working odd jobs for about 20 hours a week for the past four years.  The Veteran stated he had last been employed in a full-time capacity in 2008.  The Veteran suffered from personal problems on the job due to emotional factors.
Mentally, the Veteran suffered from intrusive memories concerning "destruction, death everywhere, bodies burned, shot up."  He stated that the intrusive memories occurred 20 times in the past month and were better or worse depending on the day.  The Veteran also suffered from nightmares about his service which would wake him up and leave him feeling nervous and anxious. Following a nightmare, it took him approximately three hours to fall back to sleep.  The nightmares occurred about four to five times a month.  Moreover, the Veteran suffered from psychological distress whenever he encountered memories of his time in the service; such encounters caused his heart to race, for him to scream, and for him to break out in a sweat and feel tense or shaky with accompanying tremors.  The Veteran reported problems with concentration and focus; he misplaced things and would drive by his desired destinations.  He struggled to recall the content of TV programs and could only concentrate for short periods of time. 
In terms of leisure and freetime activities, the Veteran reported a diminished interest or pleasure in usual activities, including sporting events, since the war.  The Veteran used to be an avid hunter or fisher yet no longer did either.
Socially, the Veteran was alienated from others, felt he no longer belonged, and that nobody understood him.  He felt this way approximately 80 percent of the time.  The Veteran was close to nobody but his children, and even his relationship with them was difficult.  Whenever the Veteran left his house, he practiced hypervigilant behavior by watching exits, scanning crowds, and not standing in line.
In terms of mood and behavior, the Veteran reported a persistent inability to experience positive feelings, such as happiness, satisfaction, loving, and caring.  The Veteran reported irritable behavior such as raising his voice, yelling, and swearing.  Such behavior occurred 15 to 20 times in the past month.  The Veteran experienced depression about two to three times a month.  Moreover, the Veteran experienced self-destructive behavior such as rock climbing without a rope, swimming in dangerous places, or driving too fast.  The Veteran continued to suffer from sleep disturbances due to nightmares.
In terms of symptoms, the Veteran suffered from a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.
The examiner determined the Veteran's self-presentation was subdued, terse, and distant.  His concentration was adequate, but his attention span was short, and his psychomotor activity was slowed.  His speech patterns were coherent but hesitant, uncertain, and, at times, rapid.  His ability to abstract was mildly impaired, and his affect was flat and diminished.  The Veteran did not suffer from suicidal ideations, manias, or hypomania.  The Veteran denied experiencing obsessions, compulsions, paranoid ideas, or hallucinations.  The Veteran was oriented to time, place, and person, and his memory was broadly intact.  He was casually dressed, and his hygiene was appropriate.
When considered in its totality, the evidence paints a picture of a Veteran struggling with chronic sleep deprivation and nightmares, social isolation, and considerable anxiety and irritability.
The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130. 
A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran has maintained relationships with his children and with a few close friends.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Moreover, consistent with the Veteran's treating records and statements, the examiners specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not justify a finding of total impairment. 
When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 
Extraschedular Consideration
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment and nightmares, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.
Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.
In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
TDIU
With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  As the Veteran's PTSD was found to warrant a 70 percent rating, the Veteran meets the schedular criteria for TDIU, and given that he was not employed from 2008 on, due to his PTSD, the Veteran is entitled to TDIU. 


ORDER

The appeal for entitlement to a rating higher than 10 percent for left knee instability is dismissed.

The appeal for entitlement to a rating higher than 10 percent for a left knee joint sprain is dismissed.

Entitlement to an evaluation of 70 percent, but no higher, is granted for the entire appeal period.

Entitlement to TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


